Powers, J.
Appeal to the Supreme Judicial Court, under R. S., chapter nine, sections 79, 80 and 81, from the decision of the assessors of Caribou refusing to make an abatement of the appellant’s taxes. The case comes before the' Law Court on report and presents a single question for determination. The appellant seasonably made, subscribed and presented to the assessors a list of the estate of which he claimed he was possessed on April 1, 1905, and offered to make oath to the same. He had one thousand dollars money at interest and owed debts which amounted to as much or more thau that sum. The assessors assessed him for the amount of money which he had at interest, without making any deduction from the same on account of the debts which he owed, and on application refused to make any abatement of this tax.
Personal estate for purposes of taxation is defined by R. S., chapter nine, section five, to include, among other things, “ all obligations for money or other property; money at interest, and debts due the persons to-be taxed more than they are owing.” The defendants claim that in this statute the words “more than they are owing” relate to debts alone; the plaintiff contends that they modify and relate to money at interest as well as to debts.
As the statute now reads the legislative intention does not appear *405clear. The punctuation, the comma after “interest,” seems to favor the defendants’ interpretation. On the other hand the two subjects of taxation are intimately related. Money at interest is included in debts, and whether all debts which bear interest would be money at interest might sometimes be questioned. The rest of the, clause, “due the person to be taxed” relates to money at interest as well as to debts. The legislature evidently intended to include in this description, “money at interest and debts due the persons to be taxed,” all debts whether bearing interest or not; and there would seem to be no reason in justice why it should apply a different rule of taxation to one than to the other. If the defendants are right in their interpretation the man who has one thousand dollars at interest and is paying interest on many times that amount, must be taxed for the one thousand dollars. On the same hypothesis if A and JB should for their mutual accommodation swap their notes for one thousand dollars each on interest, two thousand dollars of taxable property have been thereby created, although neither man is worth a cent more than he was before the transaction.
This court has frequently declared that, when the meaning of a statute is in doubt, it is well to resort to the original statute and there search for the legislative will as first expressed. Cummings v. Everett, 82 Maine, 260; French v. Co. Coms. 64 Maine, 583. The statute under consideration is a part of section four, chapter 159, Public Laws of 1845, which reads as follows: “Personal estate shall, for the purpose of taxation, be construed to include all goods and chattels, moneys and effects, wheresoever they may be—all ships and vessels,— whether at home or abroad — all obligations for money or other property; money at interest and debts due the persons to be taxed, more than they are owing—all public stocks and securities — all shares in moneyed corporations, whether within or without the state —all annuities' payable to the person to be taxed when the capital of such annuity is not taxed in this state — and all other property, included in the last preceding state valuation for the purposes of taxation.” The vrords are precisely the same as in R. S., chapter nine, section three, but the punctuation is materially different. In the original act there is no comma after the word “interest,” and there *406is one after the word “taxed,” thus making it at once clear that the clause “more than they are owing” relates to and modifies both money at interest and debts due the persons to be taxed. For twelve years the statute remained as originally enacted until the revision of 1857 which retained the grammar but changed the punctuation; and in the same form it appears in all the revisions since. A change in phraseology in the re-enactment of a statute in a general revision does not change its effect unless there is an evident legislative intention to work such a change. Hughes v. Farrar, 45 Maine, 72; Cummings v. Everett, supra. The reason for the rule applies with equal force to changes in punctuation.
We are aware that it has been repeatedly asserted by courts and jurists that punctuation is no part of a statute, and that it ought not to be regarded in construction. This rule in its origin was founded upon common sense, for in England until 1849 statutes were enrolled upon parchment and enacted without punctuation. No punctuation appearing upon the rolls of Parliament, such as was found in the printed statutes simply expressed the understanding of the printer. Such a rule is not applicable to conditions where, as in this State, a bill is printed and is on the desk of every member of the legislature, punctuation and all, before its final passage. There is no reason why punctuation, which is intended to and does assist in making clear and plain the meaning of all things else in the English language, should be rejected in the case of the interpretation of statutes. Cessante ratione legis cessat ipsa lex. Accordingly we find that it has been said that in interpreting a statute punctuation may be resorted to when other means fail; Ewing v. Burnet, 11 Pet. 41; that it may aid in its construction; Albright v. Payne, 43 Ohio St. 8; that by it the meaning may often be determined : Endlich Int. of Statutes, section 61; that it is one of the means of discovering the legislative intent; Howard Savings Inst. v. Newark, 63 N. J. L. 547; that it may be of material assistance in determining the legislative intention. Coms. of Highways v. Ellwood, 193 Ill. 304. “ The punctuation however is subordinate to the text and is never allowed to control its plain meaning, but when the meaning is not plain, resort may be had to the marks, which for centuries have *407been in common use to divide writings into sentences, and sentences into paragraphs and clauses, in order to make the author’s meaning clear.” Tynell v. The Mayor, 159 N. Y. 239.
In the case at bar looking at the statute in the light of the original act of 1845 as it was then punctuated and remained unchanged until the revision of 1857, it is clear that, as the appellant had no money at interest due him more than he was owing, he should not have been assessed for money at interest. The amount of the tax was $23.10 and he is entitled to an abatement to that extent. It is alleged in the application and admitted in the report that he has paid this tax to the collector of the town. He is therefore entitled to judgment for that amount against the town. R. S., chapter 9, section 81.

Judgment for the appellant against the town of Caribou, for §33.10 and taxable costs.